11, 2021. As such, Plaintiff is unable to procure a statement of consent from counsel for
Defendants LMP Coffee Shop Inc. and Perez with respect to this request for an adjournment
of the initial conference. However, Defendants LMP Coffee Shop Inc. and Perez have
explicitly agreed to the July 29, 2021 mediation date.

       We thank the Court for its kind consideration of this request.

                                                    Respectfully submitted,

                                                    _/S/ David D. Barnhorn, Esq.__
                                                    DAVID D. BARNHORN, ESQ.

C: All Counsel of Record via ECF


  GRANTED. The conference scheduled for July 7, 2021, is ADJOURNED to September 1, 2021, at
  11:40 a.m. By August 25, 2021, the parties shall submit their joint letter and proposed case
  management plan.

  SO ORDERED.

  Dated: June 30, 2021
         New York, New York
